Citation Nr: 0715079	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-42 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left hamstring tear with medial meniscus tear and 
paresthesias of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to June 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating action rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2005, the veteran testified at a hearing before a 
RO Decision Review Office (DRO).  A transcript of the hearing 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested either an "in person or video 
hearing."  Nothing in his statement reflected an intent to 
have an RO hearing instead of one before the Board.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

The AOJ should schedule the veteran for 
either a Travel Board Hearing or a Video 
Hearing.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




